Order entered March 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00033-CV

      CITY OF DALLAS, VINCENT GOLBECK, STEPHEN WORDEN, RAQUEL
               HERNANDEZ AND CARLA D. NEWSON, Appellants

                                               V.

                                ROBERT GRODEN, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-01521

                                           ORDER
       We grant appellants’ March 20, 2015 second unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than April 24, 2015. Appellants are cautioned

that no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE